DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 10/20/2022 in response to the final Rejection mailed on 09/27/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	New claims 36-46 are added.
5.	Claims 32-34 and 36-46 are pending.
6.	Applicant’s remarks filed on 10/20/2022 in response to the Final Rejection mailed on 09/27/2021 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
7.	The IDS filed on 10/20/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 103
8.	The rejection of claims 32-33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; cited on PTO-892 mailed on 03/16/2021) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; cited on PTO-892 mailed on 03/16/2021), and Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claims 36-39, 42, and 44-45, which is necessitated by applicants’ amendment to the claims to add new claims 36-39, 42, and 44-45.
	Claims 32-33, 36-39, 42, and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; cited on PTO-892 mailed on 03/16/2021) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; cited on PTO-892 mailed on 03/16/2021), and Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) as evidenced by Safe Drinking Water Formulation (hereinafter SDWF) (www.safewater.org, 2007; cited on IDS filed on 10/20/2022).
9.	As amended, claims 32-33, 36-39, 42, and 44-45 are drawn to a process of isolating 1,4-BDO from a fermentation broth comprising removing a portion of solids by disc stack centrifugation to provide a liquid fraction, removing a further portion of solids from the liquid fraction by ultrafiltration, removing a portion of salts from the liquid fraction by nanofiltration, removing a further portion of salts from the liquid fraction by ion exchange, evaporating a portion of water, and distilling 1,4-BDO to produce a 1,4-BDO product at least 98% pure.
10.	With respect to claim 32, Adkesson et al. teach a process for purifying 1,3-propanediol from the fermentation broth of a cultured E. coli or yeast that has been bioengineered to synthesize 1,3-propanediol from sugar in a batch-wise, continuous, or semi-continuous manner [see Abstract; p.5, bottom; p. 7, top].  Adkesson et al. teach that the method comprises subjecting the fermentation broth to an ultrafiltration step, removing salts from the liquid fraction by nanofiltration and two series of ion exchange procedure and reducing the water in the product by evaporation, followed by a mixed ion exchange procedure, and purifying the 1,3-propanediol by distillation of greater than 99% pure [see p. 4, lines 8-33; p. 7, lines 20-23; p. 11, lines 7-15; p. 25, bottom; Table 18].  
	With respect to claim 33, Adkesson et al. teach the process wherein the step of removing the salts comprises passing the liquid fraction over a strong acid cation exchange resin, followed by weak base anion exchange, and mixed ion exchange resin [see p. 7, bottom].
	With respect to claim 36, Adkesson et al. teach the process wherein the filtering is by ultrafiltration [see p. 4, lines 8-33].  Although Adkesson et al. does not explicitly teach that the ultrafiltration comprises filtering through a membrane having pore sizes from about 0.005 to about 0.1 microns, evidentiary reference SDWF is cited to demonstrate that ultrafiltration membranes have a pore size of around 0.01 micron [see p. 2].
	With respect to claim 37, Adkesson et al. teach the process wherein the filtering is by ultrafiltration [see p. 4, lines 8-33].  Although Adkesson et al. does not explicitly teach that the ultrafiltration comprises filtering through a membrane having pore sizes from about 0.005 to about 0.1 microns, evidentiary reference SDWF is cited to demonstrate that ultrafiltration membranes have a pore size of around 0.001 micron [see p. 2].
	With respect to claim 39, Adkesson et al. teach the process of removing water by evaporator system comprising an effect [see p. 13].
	With respect to claim 42, Adkesson et al. teach the process wherein said evaporator system comprises a mechanical recompressor [see p. 13, top].
	With respect to claim 44, Adkesson et al. teach the process wherein the evaporator system comprises a vacuum [see p. 13].
With respect to claim 45, Adkesson et al. teach the process wherein removing salts from the liquid fraction by nanofiltration and two series of ion exchange procedure and reducing the water in the product by evaporation, followed by a mixed ion exchange procedure [see p. 4, lines 8-33].  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove salts after removal of water or vice versa, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
However, Adkesson et al. does not teach the process of claim 32 of removing a portion of the solids by disk stack centrifugation and wherein the product is 1,3-butanediol.
	Burk et al. teach the production of 1,4-butanediol by culturing a non-naturally occurring microbial organism, such as E. coli and yeast, for a sufficient period of time to produce 1,4-butanediol [see Abstract; Column 4, lines 26-42].  Burk et al. teach the process wherein the 1,4-butanediol is produce directly in the fermenter from the microbial organism and after growth the cell debris is separated from the fermentation broth (i.e. centrifuge) which is then used to isolate 1,4-butanediol and then distillation to isolate the purified 1,4-butanediol [see Column 60, lines 40-62].  Burk et al. teach the process wherein the microbial organism is engineered with exogenous nucleic acids encoding enzymes in a 1,4-butandiol pathway [see Abstract].
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adkesson et al., Burk et al., and Chlup et al. according to the teachings of Burk et al., and Chlup et al. because Adkesson et al. teach a process for purifying 1,3-propanediol that is produced by fermentation of E. coli and yeast to remove salts and other impurities.  Burk et al. teach that 1,4-butanediol can also be produced and purified from the fermentation of E. coli.  Chlup et al. teach that disc stack centrifugation is a method for separating cells from a fermentation broth to increase throughput in a fermentation process.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Adkesson et al., Burk et al., and Chlup et al. because Burk et al. acknowledges that 1,4-butanediol can also be fermented and isolated from E. coli and yeast, and Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  See MPEP 2143A-B.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
11.	The rejection of claim 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; cited on PTO-892 mailed on 03/16/2021) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; cited on PTO-892 mailed on 03/16/2021), and Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) as evidenced by as applied to claims 32-33, and further in view of Holtslag (US Patent 3,175,962, 1965; cited on PTO-892 mailed on 03/16/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claim 43.
	Claims 34 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; cited on PTO-892 mailed on 03/16/2021) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; cited on PTO-892 mailed on 03/16/2021), and Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) as evidenced by Safe Drinking Water Formulation (hereinafter SDWF) (www.safewater.org, 2007; cited on IDS filed on 10/20/2022) as applied to claims 32-33, 36-39, 42, and 44-45 above, and further in view of Holtslag (US Patent 3,175,962, 1965; cited on PTO-892 mailed on 03/16/2021).
12.	The relevant teachings of Adkesson et al., Burk et al., and Chlup et al. as applied to claims 32-33, 36-39, 42 and 44-45 are set forth above.
	With respect to claims 34 and 43, Adkesson et al. teach the process of removing water by evaporator system comprising an effect [see p. 13], wherein said evaporator system comprises a mechanical recompressor [see p. 13, top].
	However, the combination of Adkesson et al., Burk et al., and Chlup et al. do not teach the process of claims 34 and 43, wherein the step of evaporating a portion of water comprises passing the liquid fraction through an evaporator system, said evaporator system comprising an effect selected from the group consisting of a falling film evaporator, a short path falling film evaporator, a forced circulation evaporator, a plate evaporator, a circulation evaporator, a fluidized bed evaporator, a rising film evaporator, a counter-flow trickle evaporator, a stirrer evaporator, a spiral tube evaporator, and combinations thereof.
	Holtslag teach a falling film evaporator for utilization in the distillation process [see column 1, top].  Holtslag teach that the falling film evaporator provides an improved apparatus for heat exchange that achieves a high heat transfer coefficient, and wherein turbulence is maintained along the entire length of the distilland film with a small sublayer of distilland in laminar flow [see column 1, bottom to top of column 2].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adkesson et al., Burk et al., Chlup et al., and Holtslag according to the teachings Holtslag to use a falling film evaporator in the process of Adkesson et al. and Burk et al. because Adkesson et al., Burk et al., and Chlup et al. teach a process for the purification of 1,4-butanediol and removal of water in the process by an evaporator.  Holtslag teach that a falling film evaporator provides an improved apparatus for heat exchange that achieves a high heat transfer coefficient, and wherein turbulence is maintained along the entire length of the distilland film with a small sublayer of distilland in laminar flow.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Adkesson et al., Burk et al., Chlup et al., and Holtsiag because Holtslag acknowledges that a falling film evaporator achieves a high heat transfer coefficient and is therefore more efficient.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
13.	Claims 40-41 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; cited on PTO-892 mailed on 03/16/2021) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; cited on PTO-892 mailed on 03/16/2021), and Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) as evidenced by Safe Drinking Water Formulation (hereinafter SDWF) (www.safewater.org, 2007; cited on IDS filed on 10/20/2022) as applied to claims 32-33, 36-39, 42, and 44-45 above, and further in view of Hotzapple et al. (US Patent 7,708,865 B2, priority to 09/19/2003; cited on IDS filed 10/20/2022).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claims 40-41.
	The relevant teachings of Adkesson et al., Burk et al, and Chlup et al. as applied to claims 32-33, 36-39, 42, and 44-45 are set forth above.
	With respect to claims 40-41, Adkesson et al. teach the process of removing water by evaporator system comprising an effect [see p. 13].
	However, the combination of Adkesson et al., Burk et al, and Chlup et al. do not teach the process of claim 40 wherein said evaporator system comprises a double or triple effect evaporate; and the process of claim 41, wherein said evaporator system further comprises a thermal recompressor.
	Hotzapple et al. teach a vapor compression evaporation system for the reduction of liquid in a process comprising a low-pressure vapor compression evaporator systems which operates under a vacuum, wherein liquid to be concentrated is boiled in a vessel to produce low pressure vapors (thermal recompressor) in a multi-effect evaporator system [see Abstract; column 1; column 3, liens 46-60; Figure 1].  Hotzapple et al. teach recycle of the water removed in the system [see column 13, lines 19-35].  Hotzapple et al. teach the advantage of the system is it uses high-efficiency liquid jet ejector in a cost-effective dewatering system [see Column 2, lines 12-18].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Adkesson et al., Burk et al, Chlup et al. and Hotzapple et al. according to the teachings of Hotzapple et al. to use a multi effect thermal evaporator for the removal of water because Adkesson et al., Burk et al, and Chlup et al. teach a process for the purification of 1,4-butanediol and removal of water in the process by an evaporator.  Hotzapple et al. teach a low-pressure vapor compression evaporator provides a cost-effective dewatering system.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Adkesson et al., Burk et al, Chlup et al. and Hotzapple et al. because Hotzapple et al. acknowledges that the low-pressure vapor compression evaporator provides a cost-effective dewatering system.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
14.	Claim 46 is newly rejected under under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2; cited on PTO-892 mailed on 03/16/2021) in view of Burk et al. (US Patent 8,067,214, priority to 03/16/2007; cited on PTO-892 mailed on 03/16/2021), and Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) as evidenced by Safe Drinking Water Formulation (hereinafter SDWF) (www.safewater.org, 2007; cited on IDS filed on 10/20/2022) as applied to claims 32-33, 36-39, 42, and 44-45 above, and further in view of Sujun et al. (Front. Chem. Eng. China, 2007; examiner cited).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claim 46.
15.	The relevant teachings of Adkesson et al., Burk et al, and Chlup et al. as applied to claims 32-33, 36-39, 42, and 44-45 are set forth above.
With respect to claim 46, Adkesson et al. teach a process for purifying 1,3-propanediol from the fermentation broth of a cultured E. coli or yeast that has been bioengineered to synthesize 1,3-propanediol from sugar in a batch-wise, continuous, or semi-continuous manner [see Abstract; p.5, bottom; p. 7, top].  Adkesson et al. teach that the method comprises subjecting the fermentation broth to an ultrafiltration step, removing salts from the liquid fraction by nanofiltration and two series of ion exchange procedure and reducing the water in the product by evaporation, followed by a mixed ion exchange procedure, and purifying the 1,3-propanediol by distillation of greater than 99% pure [see p. 4, lines 8-33; p. 7, lines 20-23; p. 11, lines 7-15; p. 25, bottom; Table 18].   Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove salts after removal of water or vice versa, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	However, the combination of Adkesson et al., Burk et al, and Chlup et al. do not teach the process of claim 46, wherein removing a further portion of salts comprises crystallizing salts.
	Sujun et al. teach a process for the separation of 1,3-propanediol from the glycerol fermentation broth using a combination of ultrafiltration and alcohol dilution crystallization of the salts present in the fermentation broth that reduces the electric conductivity of the final product by 95.8%, which is concluded that alcohol precipitation and dilution crystallization is a feasible and effective method for separation of 1,3-propanediol from actual fermentation broth [see Abstract].
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Adkesson et al., Burk et al, Chlup et al., and Sujun et al. according to the teachings of Sujun et al. to include dilution crystallization of salts in the fermentation broth because Adkesson et al., Burk et al, and Chlup et al. teach a process for the purification of 1,4-butanediol and recognize the problems associated with contaminating salts remaining in the fermentation broth during purification.  Sujun et al. teach that a combination of ultrafiltration and alcohol dilution crystallization of the salts present in the fermentation broth that reduces the electric conductivity of the final product by 95.8%.  One of ordinary skill in the art recognizing the similarities of fermentation of 1,3-propanediol and 1,4-butanediol would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Adkesson et al., Burk et al, Chlup et al., and Sujun et al. because Sujun et al. acknowledges alcohol precipitation and dilution crystallization as a feasible and effective method for separation of alcohol fermentation products from actual fermentation broth.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Remarks Regarding Prior Art Rejections
16.	Beginning on p. 4 of applicants’ remarks, applicants in summary contend that the cited references do not teach the combination of elements of isolating 1,4-BDO by disc stack centrifugation.  Applicants contend that Chlup does not provide any disclosure, teaching, or suggestion to utilize disc stack centrifugation in any process of isolating any compounds, much less the isolation of 1,4-BDO from E. coli disclosed in Burk.  Applicants contend that one of ordinary skill in the art would not arrive at the recited steps without impermissible hindsight.
	This argument is found to be not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, fermentation of bacteria and yeast to produce fermentation products such as propanediol and butanediol were known in the art as evidenced by Adkesson and Burk.  Furthermore, separation of fermentation products from fermentation broth using steps such as centrifugation were also known in the art as evidenced by Adkesson, Burk, and Chlup.  MPEP 2143 states “[t]he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; and (B) simple substitution of one known element for another to obtain predictable results.”  Recognizing that the disc stack centrifugation can be used for separation of fermentation broth and recognizing the similarities of fermentation of propanediol and butanediol with bacteria or yeast, it would be obvious for one of ordinary skill in the art to combine the elements of Adkesson et al., Burk et al, and Chlup et al. to arrive at the claimed process.
 Double Patenting
17.	The non-statutory double patenting rejection of claims 32-34 over claims 1-17 of U.S. Patent No. 8,597,918 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed on 03/16/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 36-46, which is necessitated by applicants’ amendment to the claims to add new claims 36-46.
	Claims 32-34 and 36-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,597,918 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed 03/16/2021).
	Claims 1-17 of the ‘918 patent are drawn to a process of isolating 1,4-butanediol from a fermentation broth comprising separating a liquid fraction enriched in 1,4-BDO from a solid fraction comprising cells, wherein said step of separating said liquid fraction comprises microfiltration; removing water from said liquid fraction, wherein removing water us accomplished by evaporation with an evaporator system comprising one or more effects and a mechanical vapor recompressor; removing salts from said liquid fraction, wherein salts are removed by nanofiltration and by ion exchange; and purifying 1,4-BDO.
	However, claims 1-17 of the ‘918 patent do not recite using a disc stack centrifugation.
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘918 patent with the teachings of Chlup et al. to use a disc stack centrifuge for the separation of the solids from the liquid in the processes of the ‘918 patent because Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of the ‘918 patent and Chlup et al. because Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants request that the rejection be held in abeyance until allowable subject matter has been indicated in the present application.
	Accordingly, the rejection is maintained for the reasons of record set forth above.
18.	It is noted that the Final Rejection mailed on 09/27/2021 inadvertently omitted the obviousness double patenting rejections of claims 32-34 over claims 1-11 of U.S. Patent No. 9,994,505 and claims 1-14 of U.S. Patent No. 10,662,136 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed 03/16/2021) set forth in the Non-Final Rejection mailed on 03/16/2021; however, these rejections are still applicable and are set forth below.
19.	Claims 32-34 and 36-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,994,505 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed 03/16/2021). 
	Claims 1-11 of the ‘505 patent are drawn to a process of isolating 1,4-butanediol from a fermentation broth the process consisting of separating a fermentation broth enriched in 1,4-BDO into a liquid fraction and a solid fraction comprising cells in a separation step consisting of filtration, wherein said filtration consists of ultrafiltration, and wherein said fermentation broth comprises 1,4-BDO at a concentration of about 5% by weight of 1,4-BDO; b) removing salts from said liquid fraction step a), wherein removing salts comprises nanofiltration and ion exchange; removing water from said liquid fraction; purifying 1,4-BDO from said liquid fraction by distillation after removing salts and water, to produce 1,4-BDO product at least 98% pure.
	However, claims 1-11 of the ‘505 patent do not recite using a disc stack centrifugation.
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘505 patent with the teachings of Chlup et al. to use a disc stack centrifuge for the separation of the solids from the liquid in the processes of the ‘505 patent because Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of the ‘505 patent and Chlup et al. because Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
15.	Claims 32-34 and 36-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,662,136 in view of Chlup et al. (Journal of the Institute of Brewing, 2008; cited on PTO-892 mailed 03/16/2021).
	Claims 1-14 of the ‘136 patent are drawn to a process of isolating 1,4-butanediol from a fermentation broth, the process consisting of separating a liquid fraction enriched in 1,4-BDO from a solid fraction of the fermentation broth comprising cells in a separation step consisting of filtration, wherein the filtration consists of ultrafiltration, and wherein the fermentation broth comprises 1,4-BDO at a concentration of about 5%-15% by weight of 1,4-BDO; removing salts from the liquid fraction, wherein removing the salts comprises nanofiltration followed by ion exchange; removing water from said liquid fraction and purifying 1,4-BDO from the liquid fraction by distillation after removing salts and water to produce a 1,4-BDO product at least 98% pure.
	However, claims 1-14 of the ‘136 patent do not recite using a disc stack centrifugation.
	Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency [see Abstract].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘136 patent with the teachings of Chlup et al. to use a disc stack centrifuge for the separation of the solids from the liquid in the processes of the ‘136 patent because Chlup et al. teach disc stack centrifuge as a method for the separation of cells in a fermentation broth from beer that is an efficient way to increase throughput because it decreases clarification times and improves fermentor and tank conditioning efficiency.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of the ‘136 patent and Chlup et al. because Chlup et al. acknowledges that disc stack centrifugation increases throughput in a fermentation process.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
16.	Status of the claims:
	Claims 32-34 and 36-46 are pending.
	Claims 32-34 and 36-46 are rejected.
	No claims are in condition for an allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656